OFFICE     OF THE ATTORNEY         GENERAL   OF TEXAS
                            AUSTIN




Hon.5. F. Blgbn
Eountyitttvrnsy
Braeorla CounQ
An&itm, leas
Pear 81x1                                       A
                        Opinion No.O-JILW          \
                        Ret 5larlan  cif 0        mI aslonnbrn
                            or Bxaaerla ounty.
                                         &          ,f




                             0 Caamiaarionar6 am, natur-
                             rai6lng their ealarlee if
                            blb, aad, nseblests, to say
                           ,OOO.OcL*aluablon lkasorla
                            rundrto.pay euoh eel&tier.
                           n on maWag the Bill an a
                           &h* be Oonstrtwted to alban that
    the    bikhrd~ill   of Qhe CQmmLasionerrshauld be ia-
Ron.   J. P. Wan,     Pam S


       aludeU also.
            “1 would appreoiate   your opinion on this
       mattbr.”
            Artiale 39lSa, Seotion 15, Ravimd Civil Statute8
of Texas, a oopp of whlah 700~ enoloeed in your letter reads
as follfmba
               “Sea. 15. Ths hnmisolonerel     Court In
         oountiarr having a poptilatlon of leas than
         twenty thousand (80,000 ) inhabitante, aoaord-
         ins to the last preaedln(2 Federal Canma at
        the first   reuular #ee$lng in January of eaoh
        oalsndar year may pass an order r0viaing
        ?or oompansation ti all oounty a ni PreOifiOdt
        officers   on a salary basis.    Thi+C~ssloner8*
        Court In eaoh of such oountlas ie hereby author-
        iaea, and It ehall btl lte duty, to fix tha
        @alarias of’ Criminal Dlstrlot Attorneys.      In
        the event eudh ,oouxt parses suoh order they shall
          ap to each of said Distrlot and Count,y offioers
          n money an annual 8alary in twalve (13) equal
        li)~
        in8tallments of not lam than the total sum earn-
       ad aa oarmpansation by mid offleer in hi8 said
        otliolal   oapaoity far the gisoal year o? 1935
       and not ,~ore than the marimumall&m        auoh oft%-
       oer under laws exleting August 24th 1935, and
       not mwe the the m&mum amount ali owad suoh
       srtfloes unddi lane erietlw     August 84, 193s.
       prapidad, that in eountiea having a opulatlon
       or 161~8than twenty    %houana (83 0007 lahabltants,
       aooonllng to the labt preoading gederal Cenaus
       and havin an aseessed valuation In exosss of 8&n
       Million ( sf10,004,000.00) Dallar~ aaoordlng to
       the last preaeaing approved tax roll of auah
       oounty the maximldaamount allcued auoh offloera
       aa salarfe6 may be lnoraasea ona (1%) per oent
       for eaoh One #illion    (81,000,000~00) D0lJ.a-s
       valuation, or fraotional     part theraof, in axoasf~
       or stid Ten ?ZilllOn (#lC,OOO;OOQ.OQ~Dollar8
       valaation over and above the maxImumamount allczw-
       ed such oftloera ,under laws exi&in& on August
       34, 1935; provided, however, no salaries eoverea
       by thie ,Seoti,on ehall~ex!~sd the firm of Four Thou-
       sand rive Runiwea ($4,500~~00) D~llare regardless
       o? the perasntage al inotiaee ixi population and
       valuation and pravided further that in all ooun-
       ties having a .poptilatlon of not lees than twenty
Ron. f. 9. Bxyan, Faga 3


     thousand and one (EO,OOlj end nor more than
     twanty-rive thowma (eS,~OOO), aaoordIn& to
     the laet pmasdlna XTederal Censuib, and nhloh
     has an aeeeeeed yaluatlon in eXOB88of ‘Ikenty-
     itve Xillion (&!S,OOO,OOO.OO)Dollar8 aOOOxaiug
     to the last prsoedlng approved tar roll of suoh
     oountlea, the aounty ;judge, sheriff,  aounty
     attorney,   afmessor an6 oolleator of taxea,  oounty
     olerk and dietriot olerlc, the maximumsalary is
     hereby fixed at Three Thousand Seven I!unarod and
     Fifty (#3,780.00) Dollara.
           “(a) The oampensatlon of ai Criminal DIstrIot
     Attorney, or County Attorney who performs the
     duties of nfetriot Attorneys, togcther with the
     compensation OS hti assistante,   shall be paid out
     or the %nanty Mfloere* Salary Fund, but the 8tat.a
     shall pay Into suoh Fund eaah year en mount
     equal to a sum whioh bearer the same proportion
     to tha total salary of tauohCriminal Dlstrlot
     Attorney, or County Attorney pertorminR the duties
     at a Dlatriot Attorney, tagethex with the salary
     of Me aasirrtants, ae ~a11 felony fesa oolleotea
     by moh ofYials1 aurlng the year of 1935 bear to
     the total faeci oolleoted by euoh offlolal  during
     mob pear.’
           The pbpulatlon of Brazorla County, Texae, aooord-
%ng to the last preasding Fecteral Census le 23,054.  The
Comptroller aleo’ Inform8 u6 that ths 1939 aesssned value-
tion o? EiranrorlaCounty ie $49,670,531.
           We reiapeotfull  aall your attention to Article5
2350, 8330(l) and a3!50(33 or the Bevlead Clvll Statttes
of 'Pexaaa,whlQh read as follows8
          Article   3330 t
          *)m counties having the rollowing aaoosoed
    valuations,   rsepeotively    aa ehm by the total
    a6~ssersedvaluations of ah propertlea certified
    by the oauaby LMWMBSO~     and approved by the Cm-
    mIssXoner8 Court, for eaunty purposes, for the
    previous Feax, iron, time to time, the Co:.hnty
    Ccm&selonsre a2 suah counties nhall each recc?ive
0lttkXla1~a1~rS.e~ not to mooed ths awxlnts
herein   speoitlad,  eaid salaries to be paid
in equal monthly installments,     at leeat
one-half    andnot exoeadinp; three-fourth6
out of die Road sad Triage Fund and the ri-
mainder aut af the Oensrsl Fund of the
eQunty$ sat4 nrrecsaead,valurtians and salaries
applloeble tharreto being es follows:
                Sa5erfee to be paid
"&emsmd
      Valuationssash Comdeeioner
    6,OOO,OOl ana lees than
8   1O;OOO;OOQ
    m,oooiooi
               not to ex0etba. . . .
               ana me than
                                    .imoo.oo
    13~000,000not t0 6imQsa . . . . .$1a00.00
    13,OOO,OOl and less than
    zo,ooo~ooonot to axoeba . . . * .#1a00.00
    ~O;OOO;OOland lef4s than
    80,OOO;OOOnot~ta uxaeed . . . . .4eeao.o0
    SO~OOO~OQl w@ pleas than
    78;00&000 noli 60 sxoeea . . a .
    78~000oob~ ma leas than
                                    .&400.00
    wb;Oati;OOO not “to uxmed. . . .
    lSO,OOO,OO1fand lese than
                                    .&400.00
    lSO,OOO*OOO aa to oxaced. . * .
    lS0,000,OOl and over . . . . . ..’1:c%i:
                                         .
      %I oountiea havln asmesed valuation cf
less than Ft~urKillion 8 lo6 Euridred Thouezind
Dallara    (‘t@,SoO 0001 eaoh aaaanirssloner &hell
reosfve Five f>o&rs (8s) per day far eaoh day
served eo oambmlon~r,      and a lllce amount when
aot%n,g an sx-offioio~ road arnpsrintendsnt in hla
CommW~loner~s Preoinot, providing in no event shall
his total,oompupensatlon exceed Eins Huntlred Dal-
larr (#POOPin any one year.,
      WI aaunties bavina asesssetl valuation of
mom than Four BillSon )Ita Bandred Thousand and
One EdJars (              and lssa than Six Ml-
licin Pillars               eat& ootmlselaner shall
ruosive Five                per ilay for eaoh day
semta RB wmmisslcner,    and a llku zmmuntwhen
aot,lng~as a-af?l.aio ‘meid aupe*lrlntandent In h%s
C!omaiaeloner*e ~ealnet,  pr0viaiba  in no event
Eon.   J. P. Brran,Pew 5

       shall his total   compensation exosed Twkelve
       Kundred Dollars   ($leOO) In say one year.”
            Artiols 2550(l):
              “86 salary al each County Comie~ioner
       and each County Judgs’mag be paid wholly out
       of the County General Fund or, et the option
       OS the Coaxaleeioners Court, mayibe paid out of
       the County Genaml Fund and out of the Road
       end Bridge Fund in the fallewing proportions:
       Oount Judge not to exaeed seventy-five     per
       oent TIS%) e? euoh salaries may be paid out of
       the Road and Rridgs Fund, and the remainder
       out et the General Fund of the County, an8
       eaoh Cauaty Ctmmisaienerta    ealar IBAY,et the
       disoretlen   of the kaxis~ioners   Eouxt, all be
       paid out of the Read land Rridge Fund; provia-
       ed this ‘Seation ahell not qply    exaept in
       oeuntins where the eonatitutional    limit of
       twenty-five   cents (2Qtl on the One Hundred
       IMlare lQI100) le l.evieQ for general pu2-pof~ss.v
            Axtiole   lS%O(a) I
             @Qie Qnmlssicneria Court et Its ~firat
       raguler meeting eeoh year ahall, by order duly
       made and entarea upon the Kinutes of same Court,
       fix the aalariaa of the County CcmrSesionerla
       ror suoh peer, within the linits ee provided
       ior in thPs Ad.”
           YetI are reapeatfully advised that ft 1s the opin-
ion of this dspertmetit that Artiol,ee 8360, 2350(l) and 2%0(2)
govern the saleriea and method of payment af mum of the
eeunty m!annd@eiolrero‘of Rraaoria County end that their
xalarlee aenuot exoead &,400.00 R8r annum.
                                     Very Wuly yours